Title: From James Madison to Henry St. George Tucker, 23 December 1817
From: Madison, James
To: Tucker, Henry St. George


Dear Sir
Montpellier Decr. 23. 1817
I have recd. your favor of the 18th. enclosing the Report on the question of roads and Canals.
I respect too much the right and the duty of the Representatives of the people to examine for themselves the merits of all questions before them, and am too conscious of my own fallibility, to view the most rigid and critical examination of the particular question referred to your Committee, with any other feeling, than a solicitude for a result favorable to truth and the public good.
I am not unawar⟨e t⟩hat my belief, not to say knowlege of the views of those who proposed the Constitution, and what is of more importance, my deep impression of the views of those who bestowed on it the stamp of authority, may influence my interpretation of the Instrument. On the other hand, it is not impossible that those who consult the Instrument without ⟨a⟩ danger of that bias, may be exposed to an equal one, in the anxiety to find in its text an authority for a particular measure of great apparent utility.
I must pray you, my dear Sir, to be assured that altho’ I can not concur in the latitude of Construction taken in the report, or in the principle that the consent of States even of a single one can enlarge the jurisdiction of the General Govt: or in the force & extent allowed to precedents & analogies introduced into the report, I do not permit this difference of opinion to diminish my esteem for the talents, or my confidence in the motives of its Author. I am far more disposed to acknowlege my thankfulness for the polite attention shewn in forwarding the document, and for the friendly expressions which accompanied it. Be pleased to accept a sincere return of them.
James Madison
